DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 18-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Applicant's election with traverse of Invention I in the reply filed on 14-Oct-2021 is acknowledged.  The traversal is on the ground(s) that claims 19 and 22 do not require “a device . . . comprising a clamping device to clamp a cylindrical piston wall of a brake piston blank.” (See Response page 1).  
This is not found persuasive because claim 22 recites “a clamping device, wherein the brake piston blank is fixed in the clamping device” and claim 19 recites “a fixedly mounted, cup-shaped brake piston blank,” wherein the “fixedly mounted” implies a clamping device. 
The requirement is still deemed proper and is therefore made FINAL.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown or the features canceled from the claims:
Claim 7: a “plurality of wall brackets are provided spaced next to one another in a cascaded manner;”
Claim 8: “the spacing between the wall brackets is identical;”
Claim 9: “the spacing between the wall brackets is different;”
Claim 10: “the various wall brackets have different diameters relative to one another, wherein the different diameters thereof reduce as they become increasingly close to the piston head (cascading).”
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Regarding independent claim 1, the phrase “a brake piston blank is present” is indefinite because claim 1 is directed toward “A brake piston” and not “a brake piston blank.”  As such, it is unclear whether the claim is reciting multiple stages of manufacture in a single apparatus claim, or alternatively, is only reciting the final completely manufacture brake piston.  
Regarding independent claim 1, the phrase “at least one locally defined . . . externally cylindrical, smooth piston wall portion of a brake piston blank is present radially inwardly” is indefinite because it is unclear how an “externally cylindrical, smooth piston wall portion” is present “radially inwardly.” 
Regarding claim 1, the phrase “its piston wall thickness s2, s3, sn” is indefinite because it is unclear whether this is referring to a single wall thickness or a plurality of wall thicknesses.  Furthermore, the claim does not define what portions of the piston define wall thicknesses s2, s3, sn.  
Regarding claim 2, the phrase “an external piston wall is drawn . . . in a locally defined manner” is indefinite because it is unclear whether this is the same element as the previously recited “at least one locally defined, i.e. partially cold-upset or partially ironed, externally cylindrical, smooth piston wall portion.” 
Regarding claim 2, the phrase “an internal piston wall” is indefinite because it is unclear whether this is the same element as the previously recited “a partially deformed piston wall.” 
Regarding claim 2, the phrase “a wall bracket” is indefinite because it is unclear whether this is a portion of the previously recited “a partially deformed piston wall.”
Regarding claim 7, the phrase “a plurality of wall brackets are provided spaced next to one another in a cascaded manner” is indefinite because it is unclear whether each of the plurality of brackets is required to have all of the features of the previously recited “wall bracket” (e.g. is each of the plurality of wall brackets required to be “formed by plastic material deformation by means of material 
Regarding claim 17, the phrase “Sb corresponds roughly to the wall thickness So” is indefinite because the thicknesses Sb and So are not defined by the claims.   
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Katagiri (JP 63-043736) (machine translation attached).
Regarding independent claim 1, Katagiri discloses a brake piston for a brake caliper of a disk brake (see machine translation, line 13, “a disc brake piston”), the brake piston produced using working processes from a metallic material (see machine translation, lines 14-17, 32), and configured in one piece (A) as a unilaterally open pot with a piston longitudinal axis (see FIGS. 1, 3(e)), with a piston wall (see FIGS. 1, 3(e), “piston wall” formed by vertically extending portion of piston) and with a piston head (3), wherein at least one locally defined, i.e. partially cold-upset or partially ironed (see lines 34-36), externally cylindrical, smooth piston wall portion (see FIGS. 1, 3(e)) of a brake piston blank is present radially inwardly with a partially deformed piston wall (5) which is configured in an adaptively modified manner by plastic material deformation by means of material redistribution (flow) (see e.g. machine translation, lines 42-47) including strain-hardening of its piston wall thickness (see line 42, “extrusion process” and lines 46-47, “cold forging,” thereby implying strain hardening).  
see FIGS. 1, 3(e), see also lines 37-38), in that b) an internal piston wall forms in this piston wall portion a wall bracket (5) shaped in one piece (see FIGS. 1, 3(e)), which bracket protrudes radially towards the piston longitudinal axis A and annularly peripherally (see FIGS. 1, 3(e)) in such a way that c) the piston wall thickness s2 is increased in the piston wall portion of the wall bracket in a locally defined manner by a multiple (see FIGS. 1, 3(e)), d) in relation to a wall thickness s1 in the piston wall portion which is arranged laterally offset to the side of the thickened wall bracket (see FIGS. 1, 3(e)).  
Regarding claim 3, Katagiri discloses that the piston wall thickness s1, s3 of the two piston wall portions adjacent the thickened wall bracket is substantially matching (see FIGS. 1, 3(e)).  
Regarding claim 4, Katagiri discloses that the thickened wall bracket incorporates an interface for a parking brake actuator system (see FIGS. 1, 3(e)).  
Regarding claim 6, Katagiri discloses that the wall bracket exhibits convexity over at least one flank (see e.g. FIGS. 1, 3(e), outer surface of rectangular projection (5) exhibits convexity).
Claims 1, 2 and 14-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iwai et al. (US 2017/0175836).
Regarding independent claim 1, Iwai discloses a brake piston for a brake caliper of a disk brake (see Abstract), the brake piston produced using working processes from a metallic material (see ¶ 0027), and configured in one piece as a unilaterally open pot with a piston longitudinal axis (see FIGS. 1, 2) and with a piston head (13), wherein at least one locally defined, i.e. partially cold-upset or partially ironed, externally cylindrical, smooth piston wall portion (see FIG. 4, portion of piston abutting (52c) forms the smooth piston wall portion) of a brake piston blank is present radially inwardly with a partially deformed piston wall (65) which is configured in an adaptively modified manner by plastic material deformation by means of material redistribution (flow) (see ¶¶ 0027, 0028, 0044) including strain-hardening of its piston wall thickness (see ¶¶ 0027, 0028, 0044).  
Regarding claim 2, Iwai discloses that a) an external piston wall is drawn in the externally cylindrical piston wall portion in locally defined manner to be smooth and groove-free (see FIG. 4, portion abutting (52c) is groove-free), in that b) an internal piston wall forms in this piston wall portion a wall bracket (65) shaped in one piece (see FIG. 4), which bracket protrudes radially towards the piston longitudinal axis A and annularly peripherally (see FIG. 4) in such a way that c) the piston wall thickness s2 is increased in the piston wall portion of the wall bracket in a locally defined manner by a multiple (see FIG. 4), d) in relation to a wall thickness s1 in the piston wall portion which is arranged laterally offset to the side of the thickened wall bracket (see FIG. 4).  
Regarding claim 14, Iwai discloses that laterally to the side of the thickened wall bracket (65), and offset towards the piston head transversely of the piston longitudinal axis A, a radially inwardly roller-burnished-in groove (61) with unthickened piston wall thickness sn is impressed into the piston wall in such a way that the piston wall forms a protrusion (62) towards piston longitudinal axis A (see FIG. 4).  
Regarding claim 15, Iwai discloses that the wall bracket and the protrusion project in the radial direction R in each case to different depths into the piston interior (see FIG. 4).  
Regarding claim 16, Iwai discloses that the protrusion is of smaller configuration than the adjacent wall bracket (see FIG. 4).  
Regarding claim 17, Iwai discloses that the piston wall thickness includes the following features, in each case per se or in any desired combination: a) Sb corresponds roughly to the wall thickness So and is less than S2 (see FIGS. 2, 4); b) S3 is roughly equal to or greater than S1 (see FIGS. 2, 4); c) S2 is greater than S3 (see FIGS. 2, 4); d) Sn is roughly equal to or less than S1 (see FIGS. 2, 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Katagiri (JP 63-043736), as applied to claims 1 and 2, above, and further in view of Demorais et al. (US 2018/0298969).
Regarding claim 5, Katagiri does not disclose that the wall bracket exhibits conicity over at least one flank.
Demorais teaches a brake piston for a brake caliper of a disk brake (see Abstract, FIG. 2), comprising a wall bracket (29), wherein the wall bracket exhibits conicity over at least one flank (see FIG. 2).  
It would have been obvious to configure the wall bracket of Katagiri to exhibit conicity to allow for easy assembly of the piston to a parking brake nut (4) (see e.g. Demorais, FIG. 2, ¶ 0035), while at the same time allowing for disassembly of the piston from the nut in event that repair and/or replacement of the piston and/or nut is necessary (see e.g. Demorais, FIG. 4, ¶ 0035).
Allowable Subject Matter
Claim 7-12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J LANE whose telephone number is (571)270-5988. The examiner can normally be reached Monday-Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on (571)272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS J LANE/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        
January 15, 2022